    Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 1 of 14 PageID #: 267



                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      CHARLESTON DIVISION

 IN RE: BOSTON SCIENTIFIC CORP.,
 PELVIC REPAIR SYSTEM                                               MDL No. 2326
 PRODUCTS LIABILITY LITIGATION


 THIS DOCUMENT RELATES TO THE FOLLOWING CASE:


KATRINA BAGWELL, et al.,

                    Plaintiffs,

          v.                                                       2:13-CV-24772

BOSTON SCIENTIFIC CORP.,

                    Defendant.



  BOSTON SCIENTIFIC CORPORATION’S MOTION FOR SUMMARY JUDGMENT
                    AND MEMORANDUM IN SUPPORT

                                          INTRODUCTION

          Plaintiffs Katrina Bagwell and Luke Bagwell (“Plaintiffs”) bring this product liability

action against Boston Scientific Corporation (“Boston Scientific”) alleging that Boston Scientific’s

device—the Solyx Single Incision Sling System—was defective and caused Ms. Bagwell personal

injury.        Plaintiffs assert causes of action for negligence, strict liability (design defect,

manufacturing defect, and failure to warn), breach of express warranty, breach of implied

warranty, loss of consortium, fraudulent concealment, and punitive damages. For the reasons

discussed below, Boston Scientific is entitled to summary judgment on all of Plaintiffs’ substantive

claims.



                                                   1

4830-0582-0566 v1
    Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 2 of 14 PageID #: 268



                                        STATEMENT OF FACTS

        1.          Plaintiffs Katrina Bagwell and Luke Bagwell are citizens and residents of the State

of Colorado. Short Form Complaint (“SFC”) (ECF Doc. 1) at ¶ 41; Plaintiffs’ Fact Sheet (“PFS”)

at ¶ I.4.2

        2.          On November 18, 2009, Ms. Bagwell underwent a Solyx Single Incision Sling

System (“Solyx”) procedure performed by Dr. Cheryl Cowles at Exempla Lutheran Health System

in Wheatridge, Colorado. SFC at ¶¶ 8, 10-12; PFS at ¶ II.1.

        3.          The Solyx was implanted to treat Ms. Bagwell’s stress urinary incontinence. PFS

at ¶¶ II.1-2.

        4.          The Solyx is a medical device implanted during surgery by a physician and is

available by prescription only. See Solyx Directions for Use (“DFU”) at p. 3.3

        5.          The Solyx device was cleared by the Food and Drug Administration in August

2008. See FDA Clearance Letter.4

        6.          As a result of the implantation of the Solyx, Ms. Bagwell alleges she has suffered

pain, infection, urinary retention, painful intercourse, among other ailments. PFS at ¶ II.6.a.

        7.          Plaintiff began experiencing issues related to the Solyx in the year following her

placement surgery. K. Bagwell Dep. 129:20-130:25; PFS at ¶¶ II.6.a-d.

        8.          Between placement of the Solyx in November 2009 and August 2010, Ms. Bagwell

experienced abdominal pain; inability to lift more than 25 lbs; numbness down her right leg;




1
  A true and correct copy of Plaintiffs’ SFC is attached as Exhibit A.
2
  A true and correct copy of Plaintiffs’ PFS is attached as Exhibit B.
3
  A true and correct copy of the Directions for Use for the Solyx device is attached as Exhibit C.
4
  A true and correct copy of the Boston Scientific Solyx sling FDA 510k Clearance Letter is attached as Exhibit D.
5
  Relevant excerpts of the Deposition of Plaintiff Katrina Bagwell are attached as Exhibit E.
                                                         2

4830-0582-0566 v1
    Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 3 of 14 PageID #: 269



urinary urgency, frequency, and retention; vaginal tenderness and pain; dyspareunia; inability to

sit or squat without pain; and urinary pain and burning. PFS at ¶¶ II.6.a-d.

           9.       Ms. Bagwell attributed her alleged injuries to the Solyx device in the Summer of

2011. K. Bagwell Dep. 131:3-132:8.

           10.      Plaintiffs directly filed this product liability action against Boston Scientific in

MDL No. 2326 on October 8, 2013. See SFC. They identified the United States District Court

for the District of Colorado as the proper venue for this action absent direct filing. SFC at ¶ 5.

           11.      Ms. Bagwell asserts claims for negligence, strict liability (design defect,

manufacturing defect, and failure to warn), breach of express warranty, breach of implied

warranty, and fraudulent concealment. SFC at ¶ 13.

           12.      Plaintiff’s husband, Luke Bagwell, also asserts a claim for loss of consortium. SFC

at ¶ 13.

                                          APPLICABLE LAW

           For implantable medical device cases that originate elsewhere and are directly filed in the

MDL, this Court applies the choice-of-law rules of the state in which the plaintiff was implanted

with the device. See Sanchez v. Boston Scientific Corp., 2:12-CV-05762, 2014 WL 202787, at *4

(S.D.W. Va. Jan. 17, 2014); see also In re Yasmin & Yaz (Drospirenone) Mktg., Sales Practices

& Prods. Liab. Litig., MDL No. 2100, 2011 WL 1375011, at *6 (S.D. Ill. Apr. 12, 2011) (“[T]he

better approach is to treat foreign direct filed cases as if they were transferred from a judicial

district sitting in the state where the case originated,” which is “the state where the plaintiff

purchased and was prescribed the subject drug.”).

           Here, Plaintiffs filed this case directly into the MDL and identified the United States

District Court for the District of Colorado as the proper venue for this action absent direct filing.


                                                     3

4830-0582-0566 v1
    Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 4 of 14 PageID #: 270



SOF ¶ 10. Plaintiffs are residents of the State of Colorado and Ms. Bagwell had her Solyx device

implanted at a medical facility in Wheatridge, Colorado. SOF ¶¶ 1-2. Therefore, for choice-of-

law purposes, the United States District Court for the District of Colorado should be considered

the originating court. As a result, this Court should apply Colorado’s choice-of-law rules.

        Colorado follows the “most significant relationship” test from the Restatement (Second)

of Conflict of Laws to determine choice-of-law questions in tort cases.                  U.S. Aviation

Underwriters, Inc. v. Pilatus Business Aircraft, Ltd., 582 F.3d 1131, 1143 (10th Cir. 2009) (citing

AE, Inc. v. Goodyear Tire & Rubber Co., 168 P.3d 507, 509-10 (Colo. 2007)). “The law to be

applied is ‘the law of the state which, with respect to that issue, has the most significant relationship

to the occurrence and to the parties.’” U.S. Aviation Underwriters, 582 F.3d at 1143 (quoting

Restatement (Second) of Conflict of Laws § 145(1) (1971)). In determining the most significant

relationship, courts take the following contacts into account: (a) the place where the injury

occurred; (b) the place where the conduct causing the injury occurred; (c) the domicile, residence,

nationality, place of incorporation, and place of business of the parties; and (d) the place where the

relationship, if any, between the parties is centered. Id. at 1143-44 (citing Restatement (Second)

of Conflict of Laws § 145(2) (1971)); Elvig v. Nintendo of Am., Inc., 696 F. Supp. 2d 1207, 1210

(D. Colo. 2010).

        Plaintiffs are residents of the State of Colorado and the procedure to place the Solyx was

performed in Colorado. SOF ¶¶ 1-2. Plaintiffs’ product liability claims are seeking compensation

for alleged injuries that occurred in Colorado. SOF ¶¶ 2, 6, 11-12. Accordingly, Colorado has the

most significant relationship to this occurrence and to the parties in this matter, and the substantive

law of Colorado applies to Plaintiffs’ claims. Further, as Colorado’s limitation periods are




                                                   4

4830-0582-0566 v1
    Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 5 of 14 PageID #: 271



considered substantive law, this Court should apply Colorado’s statutes of limitations to Plaintiffs’

claims. See Mountain States Adjustment v. Cooke, 412 P.3d 819, 823 (Colo. App. 2016).

                            SUMMARY JUDGMENT STANDARD

          Summary judgment is proper when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56; Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986). Summary judgment “is properly regarded not as a

disfavored procedural shortcut, but rather as an integral part of the Federal Rules as a whole, which

are designed to ‘secure the just, speedy and inexpensive determination of every action.’” Celotex,

477 U.S. at 327 (citations omitted).

         Not every factual dispute between the parties will prevent summary judgment. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). Although the Court must review

the evidence in the light most favorable to the non-moving party, the non-moving party is required

to do more than show some “metaphysical doubt as to the material facts.” Matsushita Elec. Indus.

Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Conclusory allegations or unsupported

speculation is insufficient to preclude the granting of a summary judgment motion. See Felty v.

Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987); Ross v. Commc’ns Satellite Corp.,

759 F.2d 355, 365 (4th Cir. 1985), abrogated on other grounds by Price Waterhouse v. Hopkins,

490 U.S. 228 (1989).

                                          ARGUMENT

    I.      PLAINTIFFS’ CLAIMS ARE BARRED BY THE APPLICABLE STATUTES
            OF LIMITATIONS

            a. Plaintiffs’ personal injury, strict liability, fraudulent concealment, and loss of
               consortium claims are barred by the relevant two-year statutes of limitations.

         Under Colorado law, claims for breach of warranty governed by the Uniform Commercial

Code must be brought within three years after the cause of action accrues. C.R.S. § 13-80-
                                            5

4830-0582-0566 v1
    Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 6 of 14 PageID #: 272



101(1)(a). Claims for breach of warranty accrue upon the discovery of the breach or on the date

when, in the exercise of reasonable diligence, the breach should have been discovered. C.R.S. §

13-80-108(6); see also Hersch Cos. Inc. v. Highline Village Assocs., 30 P.3d 221, 224-25 (Colo.

2001); Stiff v. BilDen Homes, Inc., 88 P.3d 639, 642 (Colo. App. 2003). All other product liability

claims against a manufacturer, regardless of the legal theory under which they are brought, are

subject to a two-year statute of limitations. C.R.S. § 13-80-106(1); see also Boyd v. A.O. Smith

Harvestore Products, Inc., 776 P.2d 1125, 1127 (Colo. App. 1989) (applying product liability

statute of limitations to fraud claims). Likewise, a tort action for loss of consortium not arising

out of the use or operation of a motor vehicle is also subject to a two-year statute of limitations.

C.R.S. § 13-80-102(1)(a).

        Colorado follows the “discovery rule” for determining when a cause of action accrues:

“[A] cause of action for injury to [a] person . . . shall be considered to accrue on the date both the

injury and its cause are known or should have been known by the exercise of reasonable diligence.”

C.R.S. § 13-80-108(1). Thus, “[a] claim for relief ‘does not accrue until the plaintiff knows, or

should know, in the exercise of reasonable diligence, all material facts essential to show the

elements of that cause of action.’” Miller v. Armstrong World Indus., Inc., 817 P.2d 111, 113

(Colo. 1991) (quoting City of Aurora v. Bechtel Corp., 559 F.2d 382, 389 (10th Cir. 1979)).

        Ms. Bagwell was implanted with the Solyx on November 18, 2009. SOF ¶ 2. Ms. Bagwell

claims she has suffered from a number of ailments due to the implantation of the Solyx, including

pain, infection, urinary retention, and painful intercourse. SOF ¶ 6. Ms. Bagwell testified that she

attributed her alleged injuries to the Solyx device in the Summer of 2011. SOF ¶ 9. Plaintiffs did

not file their Complaint until October 8, 2013. SOF ¶ 10. Because Plaintiffs filed suit against

Boston Scientific for damages allegedly caused by the Solyx in October 2013—more than two


                                                  6

4830-0582-0566 v1
    Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 7 of 14 PageID #: 273



years after the “Summer of 2011”—Plaintiffs’ claims against Boston Scientific for negligence,

strict liability (design defect, manufacturing defect, and failure to warn), fraudulent concealment,

and loss of consortium are barred under Colorado law. Boston Scientific is entitled to summary

judgment on these claims.

            b. Plaintiffs’ breach of warranty claims are barred by the applicable three-year
               statute of limitations.

        Plaintiffs’ claims for breach of warranty are also barred by the applicable three-year statute

of limitations. Breach of warranty claims accrue on the date when, in the exercise of reasonable

diligence, the breach should have been discovered. See C.R.S. § 13-80-108(6).

        Ms. Bagwell began experiencing issues related to placement of the Solyx in the year

following her surgery in November 2009. SOF ¶ 7. Between placement of the Solyx in November

2009 and August 2010, Ms. Bagwell experienced abdominal pain; inability to lift more than 25

lbs; numbness down her right leg; urinary urgency, frequency, and retention; vaginal tenderness

and pain; dyspareunia; inability to sit or squat without pain; and urinary pain and burning. SOF ¶

8. Plaintiffs did not file this action until October 8, 2013. SOF ¶ 10.

        Like the other claims asserted in this lawsuit, Plaintiffs’ claims for breach of warranty are

barred by the applicable three-year statute of limitations. Ms. Bagwell claims she experienced

myriad symptoms commencing shortly after her surgery to place the Solyx. See SOF ¶ 8. As

confirmed by Ms. Bagwell’s assertions, it is undisputed that Ms. Bagwell was aware of her claimed

injuries no later than August 2010. Id. Therefore, Plaintiffs’ warranty claims accrued no later than

August 2010. For Plaintiffs to proceed on their claims for breach of warranty, they would have

had to file this action by August 2013. Plaintiffs, however, did not file this action until October

2013, more than three years after accrual of Ms. Bagwell’s claims for breach. See SOF ¶ 10.



                                                  7

4830-0582-0566 v1
    Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 8 of 14 PageID #: 274



Plaintiffs’ breach of warranty claims are barred under Colorado law, and Boston Scientific is

entitled to judgment in its favor.

    II.      BOSTON SCIENTIFIC IS ENTITLED TO SUMMARY JUDGMENT ON
             PLAINTIFFS’ STRICT LIABILITY AND NEGLIGENT MANUFACTURING
             DEFECT CLAIMS

          Should the Court allow Plaintiffs’ to maintain their time-barred causes of action, Boston

Scientific is still entitled to summary judgment. To prevail on a products claim for strict liability

under Colorado law, a plaintiff must prove: (1) the product was in a defective condition

unreasonably dangerous to the user or consumer; (2) the product was expected, and did, reach the

consumer without substantial change in the condition in which it was sold; (3) the defect cause the

plaintiff’s injury; (4) the defendant sold the product and is engaged in the business of selling

products; and (5) the plaintiff sustained damages. Barton v. Adams Rental, Inc., 938 P.2d 532,

536-37 (Colo. 1997). In a product liability action based on negligence, a plaintiff must prove: (1)

the product was in a defective condition unreasonably dangerous; (2) the defect resulted from the

defendant’s breach of a duty owed to the plaintiff; (3) the defect caused injury to the plaintiff; and

(4) the plaintiff suffered damages.

          Whether brought as strict liability or negligence, a plaintiff must prove that the subject

product was defective and unreasonably dangerous. Mile Hi Concrete, Inc. v. Matz, 824 P.2d 198,

205 (Colo. 1992). A product may be found to be “unreasonably dangerous” due to a manufacturing

defect, design defect, or failure to warn. Camacho v. Honda Motor Co. Ltd., 741 P.2d 1240, 1247

(Colo. 1987). In a manufacturing defect case, a product is unreasonably dangerous if it was not

produced in conformity with the manufacturer’s specifications. Id.

          In this case, Plaintiffs have no evidence—expert or otherwise—to support a theory that the

Solyx device in question deviated from its manufacturing specifications or intended design.


                                                  8

4830-0582-0566 v1
    Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 9 of 14 PageID #: 275



Further, Plaintiffs cannot demonstrate that any alleged manufacturing deviation in the Solyx

caused Ms. Bagwell’s alleged injuries. Plaintiffs cannot satisfy their burden of proof on her strict

liability and negligent manufacturing defect claims, and Boston Scientific is entitled to entry of

judgment in its favor.

    III.        BOSTON SCIENTIFIC IS ENTITLED TO SUMMARY JUDGMENT ON
                PLAINTIFFS’ BREACH OF WARRANTY CLAIMS

           A.       Plaintiffs’ claim for breach of express warranty fails for lack of evidence.

           Pursuant to Colorado law, a product liability action for breach of warranty is governed by

the Uniform Commercial Code. Persichini v. Brad Ragan, Inc., 735 P.2d 168, 175-766 (Colo.

1987). In accordance with C.R.S. § 4-2-313, express warranties by a seller are created by an

“affirmation of fact or promise made by the seller to the buyer which relates to the goods and

becomes part of the basis of the bargain.” C.R.S. § 4-2-313(1)(a). To prevail on a claim for breach

of express warranty, a plaintiff must plead and prove that the seller made an affirmation of fact

that was part of the basis of the bargain between the parties. See Colorado-Ute Elec. Ass’n, Inc.

v. Envirotech Corp., 524 F. Supp. 1152, 1156 (D. Colo. 1981).

           Ms. Bagwell cannot prove she exchanged any communications directly with Boston

Scientific regarding the Solyx, whether before or after her surgery. There is neither evidence to

indicate the terms of an alleged warranty nor evidence that such terms were expressly made to Ms.

Bagwell, thereby inducing her to use the Solyx. See Duncan v. Board of County Com’rs of Routt

County, 391 P.2d 368, 370-71 (Colo. 1964). Ms. Bagwell cannot identify any affirmation of fact

or promise made by Boston Scientific that was part of a “basis of the bargain” between the parties.

C.R.S. § 4-2-313(1)(a). Plaintiffs’ claim for breach of express warranty fails and Boston Scientific

is entitled to summary judgment.



                                                    9

4830-0582-0566 v1
   Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 10 of 14 PageID #: 276



        B.          Plaintiffs’ claim for breach of implied warranty of merchantability fails for
                    lack of evidence.

        To succeed on a claim for breach of implied warranty of merchantability, a plaintiff must

prove: (1) a sale of goods, (2) by a merchant of those goods, and (3) the goods were not of

merchantable quality. See C.R.S. § 4-2-314. For goods to be “merchantable,” they must be “fit

for the ordinary purposes for which [they] are used,” be “adequately contained, packaged, and

labeled as the agreement may require,” or “conform to the promises or affirmations of fact made

on the container or label[,] if any.” Id. at (2)(c), (e)-(f).

        Plaintiffs’ claim for breach of implied warranty of merchantability fails. There is no

evidence to suggest the Solyx was not fit to treat Ms. Bagwell’s stress urinary incontinence, or that

it failed to do so. In addition, there is no evidence that the Solyx implanted in Ms. Bagwell was

not packaged appropriately for use prior to her procedure. Further, Ms. Bagwell has not alleged

that her Solyx did not conform to the affirmations of fact that were provided on its container or

label. Plaintiffs have failed to satisfy the evidentiary requirements necessary to proceed against

Boston Scientific on a claim for breach of implied warranty of merchantability. Therefore, Boston

Scientific is entitled to entry of judgment in its favor on Plaintiffs’ claim.

        C.          Plaintiffs’ claim for breach of implied warranty of fitness for a particular
                    purpose fails for lack of evidence.

        To prevail on a claim for breach of implied warranty of fitness for a particular purpose, a

plaintiff must demonstrate that: (a) the product was to be used by the buyer for a particular purpose

different from its ordinary purpose; (b) the seller knew of the buyer’s particular purpose; (c) the

seller knew that the buyer was relying on the seller’s skill to provide a product that would satisfy

the particular purpose; and (d) the buyer in fact relied on that skill. Fiberglass Component

Production, Inc. v. Reichhold Chemicals, Inc., 983 F. Supp. 948, 956 (D. Colo. 1997) (citing


                                                    10

4830-0582-0566 v1
     Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 11 of 14 PageID #: 277



C.R.S. § 4-2-315) (quotations omitted). A “particular purpose” is a “specific use by the buyer

which is peculiar to the nature of his business,” and “differs from the ordinary purpose for which

the goods are used.” Fiberglass, 983 F. Supp. at 956.

           Plaintiffs’ claim for breach of implied warranty of fitness for a particular purpose fails for

lack of evidence. There is no evidence in the record to suggest Ms. Bagwell, in obtaining treatment

through use of the Solyx, intended to use the Solyx for anything but its intended purpose—to treat

stress urinary incontinence. Ms. Bagwell has pleaded not a particular purpose for obtaining the

Solyx, outside of its ordinary use, and there is no evidence to support such an allegation. Plaintiffs

cannot support a claim for breach of implied warranty of fitness for a particular purpose, and

Boston Scientific is entitled to summary judgment in its favor.

IV.        BOSTON SCIENTIFIC IS ENTITLED TO SUMMARY JUDGMENT ON
           PLAINTIFFS’ CLAIM FOR FRAUDULENT CONCEALMENT

           Plaintiffs’ SFC and the Master Long Form Complaint demonstrate that Plaintiffs’

fraudulent concealment allegations are meant only to defeat a statute of limitations defense and do

not constitute a standalone claim for fraudulent concealment. See SFC at ¶ 13; Master Complaint

at ¶¶ 88-926; see also Mubita v. Boston Scientific Corp., No. 2:13-cv-11955, 2015 WL 5838515,

at *5 (S.D.W. Va. Oct. 5, 2015) (granting summary judgment to Boston Scientific on fraudulent

concealment claim where pleadings revealed claim was asserted only as “a safeguard to toll the

statute of limitations”); Kilgore v. Boston Scientific Corp., No. 2:13-cv-09171, 2015 WL 5838513,

at *6 (S.D.W. Va. Oct. 5, 2015) (same). The Master Complaint does not discuss fraudulent

concealment independent of the statute of limitations. Boston Scientific is entitled to summary

judgment on this claim.




6
    A true and correct copy of the Master Long Form Complaint is attached as Exhibit F.
                                                         11

4830-0582-0566 v1
     Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 12 of 14 PageID #: 278



        However, to the extent Plaintiff does intend to pursue fraudulent concealment as a

standalone claim, summary judgment should be entered in favor of Boston Scientific. The

elements of a fraudulent concealment claim in Colorado include:

        (1) the concealment of a material existing fact that in equity and good conscience
        should be disclosed; (2) knowledge on the part of the party against whom the claim
        is asserted that such a fact is being concealed; (3) ignorance of that fact on the part
        of the one from whom the fact is concealed; (4) the intention that the concealment
        be acted upon; and (5) action on the concealment resulting in damages.

BP America Production Co. v. Patterson, 263 P.3d 103, 109 (Colo. 2011) (citing First Interstate

Bank of Fort Collins, N.A. v. Piper Aircraft Corp., 744 P.2d 1197, 1200 (Colo. 1987)).

        Plaintiffs cannot establish the elements of a fraudulent concealment claim. The record is

devoid of any evidence that Boston Scientific knowingly concealed a material fact regarding the

Solyx that should have been disclosed. Further, there is no evidence that any action by Ms.

Bagwell or her implanting physician was based on the concealment of a fact, which ultimately

resulted in damages.         Because Ms. Bagwell cannot establish the elements of a fraudulent

concealment cause of action, summary judgment should be entered in favor of Boston Scientific.

V.      PLAINTIFFS’ LOSS OF CONSORTIUM CLAIM FAILS

        A loss of consortium claim is derivative in nature and a spouse may only recover if there

is an underlying cause of action against the same defendant. Lee v. Colo. Dept. of Health, 718

P.2d 221, 232 (Colo. 1986). Because summary judgment is appropriate as to all of Ms. Bagwell’s

substantive claims, summary judgment is also warranted as to her husband’s claim for loss of

consortium.

                                             CONCLUSION

                    For all of the foregoing reasons, Boston Scientific respectfully requests this Court

grant its Motion for Summary Judgment on Plaintiffs’ claims against it.


                                                     12

4830-0582-0566 v1
   Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 13 of 14 PageID #: 279



Dated: May 13, 2019.

                                           Respectfully Submitted,

                                           s/ Eric Anielak
                                           Eric Anielak
                                           SHOOK, HARDY & BACON L.L.P.
                                           2555 Grand Boulevard
                                           Kansas City, Missouri 64108
                                           Telephone: 816.474.6550
                                           Facsimile: 816.421.5547
                                           eanielak@shb.com

                                           Counsel for Defendant
                                           Boston Scientific Corporation




                                      13

4830-0582-0566 v1
   Case 2:13-cv-24772 Document 38 Filed 05/13/19 Page 14 of 14 PageID #: 280



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 13, 2019, I caused the foregoing document to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to the CM/ECF participants registered to receive service in this MDL.



                                                     By: /s/ Eric Anielak _______________
                                                             Attorney




                                                14

4830-0582-0566 v1
